1
2
3                                                                JS-6

4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JACK ROBERT SMITH,                         Case No. EDCV 19-407-JFW (KK)
11                              Plaintiff,
12                        v.                     JUDGMENT
13    EDDY PARK,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
20   without leave to amend.
21
22   Dated: August 8, 2019
23
                                             HONORABLE JOHN F. WALTER
24                                           United States District Judge
25
26
27
28
